Citation Nr: 1803788	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-40 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1941 to December 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The file is now in the jurisdiction of the Winston-Salem, North Carolina RO.

In September 2017, the Board remanded the issue to schedule the Veteran for a videoconference hearing before the Board as requested by the Veteran.  In October 2017, the Veteran was notified that a videoconference hearing had been scheduled for November 2017.  Notice of the hearing was sent to the address of record (with a copy to The American Legion) and not returned as undeliverable; the regularity of the mail is presumed.  The Veterans Law Judge scheduled to preside over the Veteran's November 2017 noted the Veteran failed to appear in the Veterans Appeals Control and Locator System (VACOLS).  Consequently, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(d).

The Board notes that the Power of Attorney (POA) in favor of North Carolina Division of Veterans Affairs was noted by the RO to have been revoked on June 17, 2009.  On the same day, a new POA in favor of The American Legion was acknowledged by the RO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An August 2002 rating decision denied the claim for diabetes mellitus; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the August 2002 rating decision is not relevant or probative of the issue at hand and is cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.


CONCLUSIONS OF LAW

1. The August 2002 rating decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the August 2002 rating decision, which denied service connection for diabetes mellitus, is not new and material, and the claim is not reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issue herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

The Veteran seeks to reopen the previously denied claim for service connection for diabetes mellitus.  By an August 2002 rating action, the RO denied the claim for service connection for diabetes mellitus on the basis that the evidence of record did not support a finding that diabetes mellitus began in service, manifested within the year following his discharge from service in December 1946, or that diabetes mellitus diagnosed after discharge was the result of active service.  The Veteran did not appeal the decision.   No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C. § 7105.  
In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that in the August 2013 rating decision, the RO appeared to reopen the issue of service connection for diabetes prior to denying the claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the August 2002 rating decision, the record included service treatment records that were negative for diabetes mellitus.  VA outpatient treatment records noted a diagnosis of insulin dependent diabetes mellitus, but no etiology opinion was provided.  The Veteran claimed that his diabetes mellitus was the result of his prisoner of war (POW) status.  In August 2002, a check of the POW list was negative for the Veteran.  

Since the August 2002 rating decision, no new evidence has been added to the claim file that is material to the Veteran's claim.  Notably, the current diagnosis of diabetes mellitus is still not in dispute; however, there still is no evidence that diabetes mellitus began in or was the result of service, or manifested during the year following his discharge from service in December 1946. 

The Veteran's repeat statements that he was a former POW do not contribute to a more complete picture of the nature and etiology of the Veteran's claimed disability as they are essentially cumulative of the evidence in the record at the time of the prior denial.  Moreover, in March 2008 the National Archives and Records Administration once again determined that the Veteran was not a former POW.  Further, the Board notes that diabetes mellitus is not a disease presumptively related to former POWs.  38 C.F.R. § 3.309(c).  The Board therefore finds that the evidence is neither new nor material, and does  not raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has not been added to the record and the claim must be not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for diabetes mellitus is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


